DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on September 30, 2020, are currently pending and have been considered below.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 11 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 20 of copending Application No. 15/798219, as ‘219 claims 1, 11 and 20 anticipates 19038055 claims 1, 11 and 20, as the limitations in common are:
Claims 1, 11 and 20 of ‘055 state: receiving, at a server system, an order message for a first order from a customer device corresponding to a first customer for real-time delivery of goods from a first merchant;
Meanwhile Claims 1, 11, and 20 of ‘219 state the same limitation with difference being a perishable good, also ‘055 labels it a merchant while ‘219 labels it a restaurant instead of merchant.
Claims 1, 11 and 20 of ‘055 state: receiving confirmations for a plurality of first events for the first order from at least one of a first merchant device corresponding to the first merchant, a runner device corresponding to a runner, and a courier device corresponding to a courier,;
Meanwhile Claims 1, 11, and 20 of ‘219 state the same limitation as ‘055.
Claims 1, 11 and 20 of ‘055 state: training a neural network to dynamically generate estimated time of arrivals (ETAs) for one or more of the plurality of first events using a dataset including a series of successive training events with corresponding known time durations between training events to adjust weighted parameters in the neural network;
Meanwhile Claims 1, 11, and 20 of ‘219 state similar limitation as it states “inputting the first timestamp into a neural network located on a processor to dynamically generate estimated time of arrivals (ETAs) for one or more of the plurality of first events, including a first ETA corresponding to the completion of the first order, wherein the neural network comprises a plurality of computational layers including weighted parameters;”.
Claims 1, 11 and 20 of ‘055 state: inputting the first timestamp for the initial event of the plurality of first events into the neural network to automatically generate a first ETA using the weighted parameters;
Meanwhile Claims 1, 11, and 20 of ‘219 state similar limitation as it states “inputting the first timestamp into a neural network located on a processor to dynamically generate estimated time of arrivals (ETAs) for one or more of the plurality of first events, including a first ETA corresponding to the completion of the first order, wherein the neural network comprises a plurality of computational layers including weighted parameters;”.
Claims 1, 11 and 20 of ‘055 state: transmitting a first order notification to the runner device, wherein the first order notification includes the first ETA;
Meanwhile Claims 1, 11, and 20 of ‘219 state similar limitation as it states “transmitting a first order notification to the runner device, wherein the first order notification includes: the first ETA […]”.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

35 USC § 101
As per claims 1-20, the claims, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 11 and 20, while reciting the abstract idea of aggregating on-demand deliveries to customers (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for dynamically generating estimated time of arrivals for plurality of events for an order based on weighted factors. Also using the ETAs for the plurality of events dynamically generated using a neural network. The training steps is an improvement to neural network thereby providing improvement in machine learning algorithms in the method of the independent claims, which represents integration of the abstract idea into a practical application such that the claims are more than a drafting effort to monopolize the abstract idea. 

Novel/Non-Obvious Subject Matter
Claims 1-20 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-20 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Iacono (10043149B1) in view of Mallers (20150235170) in view of Williams (20160350837) in view of Walch (20020152128) in view of Levanon (20150227888) in view of Mullings (20140278686) in view of Seiler (20140188750)
The following is an examiner's statement of reasons for Novel/Non-Obvious Subject Matter:
Iacono, shows receiving an order from a customer for realtime delivery of goods from a restaurant and also generates an ETA for confirmation of completing an order.
Walch, presents the scheduling of drivers to the restaurant when an order is complete and the driver taking the order to a hub or aggregation depot and the confirming the receipt of the order at the aggregation depot.
Mallers, shows the teaching of receiving an order at an aggregation depot and authenticating that driver at the depot who is scheduled to deliver the order to the customer.
Williams, presents the aspect of customer receiving their order.
Levanon, shows batching group of orders at the aggregation depot by a driver as the orders are grouped based on their proximity to the customer.
Seiler, teaches receiving timestamp confirming receipt of order from restaurant.
Meanwhile, Mullings shows establishing generation of ETAs for series of steps in process using historically generated times. Further, NPL reference attached “A Comparative Study of Training Algorithms for Supervised Machine Learning” by Hetal Bhavsar, shows learning algorithm as it assigns class labels to data elements that are based on the relationships between the data items with a pre-defined class label. Along with the classification techniques used to learn a model from a set of training data and classify a test data into one of the classes. The research is related to the study of the existing classification algorithm and their comparative in terms of speed, accuracy, scalability and other issues.

However, the combination of references fail to show the series of steps of receiving confirmations for a plurality of first events for the first order from at least one of a first merchant device corresponding to the first merchant, a runner device corresponding to a runner, and a courier device corresponding to a courier, wherein the confirmations for the plurality of first events include a first timestamp corresponding to an initial event of the plurality of first events; and also training a neural network to dynamically generate estimated time of arrivals (ETAs) for one or more of the plurality of first events using a dataset including a series of successive training events with corresponding known time durations between training events to adjust weighted parameters in the neural network, as Mullings merely presents the ETAs for a series of steps but not to precisely call out what the steps are in the process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628